Per Curiam:
There was no error in rejecting the evidence referred to in the first and second assignments. The witness, .Davis, was asked for his opinion as to the cause of the ice-jam in 1884. He was not an expert, and his opinion was hot competent under the well settled rules of evidence. It was the business of the jury to find the cause of the jam from the facts as given by the witnesses. Nor are we able to see that the declarations of Mahlon Fisher, a former president of the boom company, could have been properly admitted. They did not bind the company nor were they relevant to the issue before the court below.
The remaining assignments allege error in the charge of the court and in entering a nonsuit. The portion of the charge complained of is as follows: “There is no evidence whatever in this case which would justify a jury in finding that the defendant is in any way responsible for the injury complained of by the plaintiff. The motion for the nonsuit is allowed.” An examination of the testimony shows that the learned judge below was entirely accurate in this instruction. There was *328not a scintilla to show that the works of the boom company-had anything to do with the ice-jam which caused the injury to the plaintiff’s property. Upon the argument at bar we called the attention of the counsel for the plaintiff in error to this point, and asked them to refer us to any evidence which would convict the court below of error. They failed to point out any such testimony, and we were practically asked to assume that because there was an ice-jam in the river, the works of the boom company were the cause of it. It was entirely proper for the court below to nonsuit the plaintiff: it would have been bald error to submit the case to the jury.
Judgment affirmed.